NIX, Judge.
This is an original proceedings in which the petitioner, Willie L. Turner, seeks his release from confinement in the penitentiary where he is presently confined by virtue of a judgment and sentence rendered against him in the District Court of Washita County, Case No. 1240.
Petitioner’s only allegation is that he was denied effective counsel and thereby his Constitutional rights were violated.
The State has filed a demurrer for the reason that the same fails to state a cause of action, more specifically, the petition does not allege or state that petitioner filed a motion for new trial, gave notice of intent to appeal, or otherwise complied with the jurisdictional requirements for an appeal; although he now grounds his application for habeas corpus on his lack of an appeal.
It appearing that the pleadings support the position of respondent, we are of the opinion that the Demurrer should be sustained, and the relief prayed for denied.
Demurrer sustained, writ denied.
BUSSEY, P. J., and BRETT, J., concur.